The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 03/05/2021, the following is a Non-Final Office Action for Application No. 17193585.  

Status of Claims
Claims 21-40 are pending.
Claims 1-20 are canceled. 

Drawings
The applicant’s drawings submitted on 03/05/2021 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on:  17193585, filed 03/05/2021 is a continuation of 15367944, filed 12/02/2016, now U.S. Patent #10970763 and having 1 RCE-type filing therein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10970763. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially similar limitations as follows: using a processor to automatically narrow a plurality of potential partners using one or more of a plurality of threshold eligibility attributes as one or more narrowing attributes; using the processor to automatically construct a potential-partner-specific electronic questionnaire specific to each potential partner among the narrowed plurality of potential partners, wherein the questionnaire comprises a plurality of automatically determined answerable prompts displayed on a graphical user interface, the plurality of automatically determined answerable prompts being based on a plurality of threshold eligibility attributes of the potential partner; displaying the potential-partner-specific questionnaire in an interactive lead user interface; receiving, at the processor, one or more answers to the potential-partner-specific questionnaire via the interactive lead user interface over an electronic network, wherein each answer comprises at least one lead attribute of the potential partner that corresponds to one of the plurality of threshold eligibility attributes; using the processor to automatically construct and store an electronic lead profile in an electronic database using at least one lead attribute of the potential partner that corresponds to one of the threshold eligibility attributes; using the processor to automatically identify, as at least one narrowing attribute, an attribute of the potential partner corresponding to the identified attribute in the electronic database; using the processor to automatically compare the at least one narrowing attribute to the at least one lead attribute; and using the processor to automatically narrow the plurality of potential partners based on the comparison of the at least one narrowing attribute to the at least one lead attribute.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
using a processor to automatically narrow a plurality of potential partners using one or more of a plurality of threshold eligibility attributes as one or more narrowing attributes; using the processor to automatically construct a potential-partner-specific electronic questionnaire specific to each potential partner among the narrowed plurality of potential partners, wherein the questionnaire comprises a plurality of automatically determined answerable prompts displayed on a graphical user interface, the plurality of automatically determined answerable prompts being based on a plurality of threshold eligibility attributes of the potential partner; displaying the potential-partner-specific questionnaire in an interactive lead user interface; receiving, at the processor, one or more answers to the potential-partner-specific questionnaire via the interactive lead user interface over an electronic network, wherein each answer comprises at least one lead attribute of the potential partner that corresponds to one of the plurality of threshold eligibility attributes; using the processor to automatically construct and store an electronic lead profile in an electronic database using at least one lead attribute of the potential partner that corresponds to one of the threshold eligibility attributes; using the processor to automatically identify, as at least one narrowing attribute, an attribute of the potential partner corresponding to the identified attribute in the electronic database; using the processor to automatically compare the at least one narrowing attribute to the at least one lead attribute; and using the processor to automatically narrow the plurality of potential partners based on the comparison of the at least one narrowing attribute to the at least one lead attribute. 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The database and/or processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic database and/or processor limitation is no more than mere instructions to apply the exception using a generic computer component. Further, automatically narrow the plurality of potential partners by a database and/or processor is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: database and processor. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, automatically narrow the plurality of potential partners by a database and/or processor is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0082 wherein “single computer processor and/or server or combination of computer servers and/or processors, and may be displayed locally or remotely on any suitable interactive display, monitor or screen.”  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20130246120 A1) hereinafter referred to as Chang in view of Berman (US 20160110674 A1) hereinafter referred to as Berman.  

Chang teaches:
Claim 21. A method of automatically generating an electronic lead sharing display within a graphical user interface, comprising: 
using a processor to automatically narrow a plurality of potential partners using one or more of a plurality of threshold eligibility attributes as one or more narrowing attributes (¶0029 a list of initial merchants may be retrieved from a merchant database, where a merchant is typically included as a result of a keyword association. Small merchants that were removed from the initial merchant list may be reinstated if the small merchants have sufficient consumer activity. ¶0032 In Step 1D, the scored merchant list may then be reduced by removing low scoring merchants in order to focus the scored merchant list on the selected topic. In various embodiments, merchants may be removed based on a scoring threshold, within a percentage of the scored merchants, or set number of total merchants ¶0065 As a part of persona recommendations, a consumer may be presented not only with a merchant that fits a persona, such as a restaurant, but also with various types of merchants that meet the same persona. In various embodiments and with reference to FIG. 10A-10B, a persona categorization method may include generating a list of consumers who meet a certain interest topic, such as yoga. The method may include finding a list of restaurants at which these selected consumers have dined, and calculating what percentage of each restaurant's consumers are the selected account holders (e.g., yoga enthusiasts). Further, the method may include removing various restaurants from the list that do not meet a threshold for total number of selected consumers, rank ordering the restaurants by percentage of selected consumers (e.g., yoga enthusiasts), and generating a final list of restaurants categorized by the certain interest.); 
using the processor to automatically construct a potential-partner-specific electronic questionnaire specific to each potential partner among the narrowed plurality of potential partners, wherein the questionnaire comprises a plurality of automatically determined answerable prompts displayed on a graphical user interface, the plurality of automatically determined answerable prompts being based on a plurality of threshold eligibility attributes of the potential partner (¶¶0063-0064The recommendations may be tailored based on predetermined inputs or preferences (e.g., a search that lead to the initial persona selection) or dynamically determined inputs (e.g., inputs from the consumer in real-time and after the initial selection of the persona).  Based on these selections and inputs, the system provides recommendations for various merchants that have been previously associated with the persona.); 
displaying the potential-partner-specific questionnaire in an interactive lead user interface (¶0069 In various embodiments of recommendation processes and operations, social data may be used to determine how an item is displayed to a consumer or to modify a predetermined ranking. Such data may be used to adjust or revise persona recommendations as previously described.); 
receiving, at the processor, one or more answers to the potential-partner-specific questionnaire via the interactive lead user interface over an electronic network, wherein each answer comprises at least one lead attribute of the potential partner that corresponds to one of the plurality of threshold eligibility attributes (¶¶0063-0064The recommendations may be tailored based on predetermined inputs or preferences (e.g., a search that lead to the initial persona selection) or dynamically determined inputs (e.g., inputs from the consumer in real-time and after the initial selection of the persona).  Based on these selections and inputs, the system provides recommendations for various merchants that have been previously associated with the persona); 
using the processor to automatically construct and store an electronic lead profile in an electronic database using at least one lead attribute of the potential partner that corresponds to one of the threshold eligibility attributes (¶¶0061-0063 In various embodiments, certain account holder attributes and merchant attributes may be used to determine the "persona" of a merchant. For example, the systems and methods, described in greater detail below, may be configured to capture and characterize consumer data in one or more personas. For example, demographic data or transaction information of a consumer may be initially analyzed to determine what consumer fit predefined personas. The predefined personas may be any lifestyle, interest, hobby, activity, and/or the like. These initial consumers may be identified as the interest consumers used to identify interest merchants as discussed above. Spending patterns and other behaviors of the interest consumers may be used to initial create and then refine an associated list of merchants for each persona. Persona may be defined in any suitable fashion. Personas may be predetermined based on known demographic data, based on spend data from interest consumers, or based on a combination of interest consumer data and predetermined data. For example, a "Hipster" persona may include demographic data typically associated with a hipster that may be further augmented or adjusted based on spend data associated with interest consumers. The interest consumers may be selected and/or associated with a particular persona based on the predefined demographic data or transaction information that indicates that the interest consumer could if the Hipster persona. Once the persona has been created and populated with associated merchants that are relevant to the persona, the persona may be stored such that it is searchable, presentable, and/or selectable by a consumer. The consumer selecting the persona may be any suitable consumer. Typically, the consumer will be a non-interest consumer that is seeking a recommendation for an item that the consumer would not normally seek. By selecting a particular persona (e.g., a Hipster persona), the consumer may be presenting with recommendations for various items (e.g., restaurants, leisure activities, goods, services, and/or the like).… ¶0066 As described herein, recommendations or offers may be ranked using any suitable factors. For example, a persona may comprise a plurality of recommendations. These recommendations may be ranked and/or presented to a consumer using any suitable factors, based on the channel being accessed by the consumer. The channel may also contribute through the ranking); 
using the processor to automatically identify, as at least one narrowing attribute, an attribute of the potential partner corresponding to the identified attribute in the electronic database; using the processor to automatically compare the at least one narrowing attribute to the at least one lead attribute; and using the processor to automatically narrow the plurality of potential partners based on the comparison of the at least one narrowing attribute to the at least one lead attribute (¶¶0034 In the example, the SEED Merchants are two keywords: coffee and Company A. The keywords generate a list of merchant that are relevant to the SEED Merchant. The result in the example, include, Company A (Store 1), Company B, Company C, and Company D. At Step 2A, the Identify Consumers table shows a list of identified consumers who have past transactions with the SEED Merchants input. In the example, the identified consumers are Ben, Jim, Boris, Monique, Anthony, and Kendell. At Step 2B, other merchants visited by the identified consumers are retrieved from a transaction database ¶0065 As a part of persona recommendations, a consumer may be presented not only with a merchant that fits a persona, such as a restaurant, but also with various types of merchants that meet the same persona. In various embodiments and with reference to FIG. 10A-10B, a persona categorization method may include generating a list of consumers who meet a certain interest topic, such as yoga. The method may include finding a list of restaurants at which these selected consumers have dined, and calculating what percentage of each restaurant's consumers are the selected account holders (e.g., yoga enthusiasts)… generating a final list of restaurants categorized by the certain interest. In addition to restaurants, the method may also be applied to retailers and other merchants frequented by a sufficient number and percentage of consumers to qualify as having a "persona". Moreover, a merchant may have more than one persona, depending on the overall consumer type).
Although not explicitly taught by Chang, Berman teaches in the analogous art of system for business partnership pairings:
automatically construct a potential-partner-specific electronic questionnaire specific to each potential partner among the narrowed plurality of potential partners (¶0018 According to an embodiment of the present invention, another object is to calculate the projected business partner strength score based on a plurality of user ratings user supplied responses to a questionnaire. ¶ 0052 In process block 210, the personality biography section may allow the user to input personality information for display and/or analysis, which is received by the server 110. The personality biography section may allow for the input of one or more personality responses. Some of the personality responses may be generated from the exemplary table of questions and a score/value determined for responses with either of a coinciding answer of a differing answer:… ¶0058 Total of fifteen (14) matching answers, where matching answers could include either of the same responses or differing responses to questions, being the highest number of matches at any other user in the geographic area, thereby resulting in the second highest score and second suggested business partner/user displayed to the first user. ¶0061 The relationship engine 116 matches a user with a potential business partner that answered a skill set question with optionally with either the same or opposite answers to one or more skill set related questions. The relationship engine 116 matches a user with a potential business partner that answered a personality related question optionally with either the same or opposite answers to one or more personality questions. In some instances, the relationship engine 116 will dynamically determine whether a particular question will cause a user match with another user having provided the same answer or opposite answer.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for business partnership pairings of Berman with the system for determining a merchant persona of Chang for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Chang ¶0003 teaches that it is desirable to have a system in which one or more merchants are able to accurately tailor relevant offers to one or more consumers; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Chang Abstract teaches producing a list of updated interest merchants and a list of updated identified consumers, where the updated interest merchants and the updated identified consumers are relevant to the topic interest, and Berman Abstract teaches matching business interests of investors, business owners, entrepreneurs, other individuals, and/or students for displaying, suggesting, facilitating and/or creating business partnerships based on algorithmic calculation from various user input responses, which may include personality factors; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Chang at least the above cited paragraphs, and Berman at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the system for business partnership pairings of Berman with the system for determining a merchant persona of Chang.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Chang teaches:
Claim 22. The method of claim 21, wherein the lead profile comprises a lead identity, the at least one lead attribute, and identification of an attribute category to which the at least one lead attribute corresponds (¶¶0061-0063 In various embodiments, certain account holder attributes and merchant attributes may be used to determine the "persona" of a merchant. For example, the systems and methods, described in greater detail below, may be configured to capture and characterize consumer data in one or more personas. For example, demographic data or transaction information of a consumer may be initially analyzed to determine what consumer fit predefined personas. The predefined personas may be any lifestyle, interest, hobby, activity, and/or the like. These initial consumers may be identified as the interest consumers used to identify interest merchants as discussed above. Spending patterns and other behaviors of the interest consumers may be used to initial create and then refine an associated list of merchants for each persona. Persona may be defined in any suitable fashion. Personas may be predetermined based on known demographic data, based on spend data from interest consumers, or based on a combination of interest consumer data and predetermined data. … ¶0066 As described herein, recommendations or offers may be ranked using any suitable factors. For example, a persona may comprise a plurality of recommendations. These recommendations may be ranked and/or presented to a consumer using any suitable factors, based on the channel being accessed by the consumer. The channel may also contribute through the ranking.).

Chang teaches:
Claim 23. The method of claim 22, further comprising displaying the electronic lead profile on a results user interface of the graphical user interface (¶0069 In various embodiments of recommendation processes and operations, social data may be used to determine how an item is displayed to a consumer or to modify a predetermined ranking. Such data may be used to adjust or revise persona recommendations as previously described).

Chang teaches:
Claim 24. The method of claim 21, wherein automatically narrowing the plurality of potential partners comprises, for each narrowing attribute: using a processor to automatically identify a potential partner category to which the narrowing attribute corresponds; and, for each potential partner in the plurality of potential partners: using the processor to automatically determine whether the identified attribute of the potential partner is compatible with the narrowing attribute; and using the processor to eliminate the potential partner if the identified attribute of the potential partner is not compatible with the narrowing attribute (¶0035 the z-score provides threshold values that may be applied to interests with different levels. Golf is an interest where golf enthusiast often shop at multiple golf merchants. A higher number of connectivity is used to separate golf merchants from non-golf merchants. In contrast, amateur piloting is an interest where amateur pilots often shop at only a few aviation merchants. A lower number of connectivity may be used to separate amateur pilot merchants from non-amateur pilot merchants. Applying a z-score in both situations enables a threshold value to move with interest since both averages and standard deviations are taken into account when calculating the z-score. The threshold value may be based on normalized values, and therefore adjusts to the type of interest being calculated.  ¶0038 Step 2D illustrates a step of processing an updated merchant list. A merchant score can be compiled by summing the merchant scores of connectivity, activity, and strength as disclosed in Steps 2C1, 2C2, 2C3. Various merchants can be removed or added to the interest merchant list based on the individual merchant score. For example, merchants with an aggregate score less than -3 may be removed.).

Chang teaches:
Claim 25. The method of claim 24, wherein determining whether the identified attribute of the potential partner is compatible with the narrowing attribute comprises one or more of: comparing a magnitude of the identified attribute of the potential partner to a magnitude of the narrowing attribute; finding that the identified attribute of the potential partner is compatible with the narrowing attribute if the identified attribute of the potential partner encompasses the narrowing attribute; and finding that the identified attribute of the potential partner is compatible with the narrowing attribute if the identified attribute of the potential partner answers a given need identified in the narrowing attribute (¶0040 After an analysis cycle is completed and merchants are added and removed, a determination may be made whether to conduct another analysis cycle or output the finalized lists. In the example, the determination of whether to conduct a second cycle is based on the turnover of the lists. In this example, one merchant (Company E) was added and one merchant (Company D) was removed. Combining for a turnover of two of the four initial merchants resulting in a turnover score of 0.50. A turnover score threshold may be used in the determination).

Chang teaches:
Claim 26. The method of claim 24, further comprising, for each narrowing attribute, using the processor to automatically count a number of potential partners in the plurality of potential partners, and, if the number of potential partners is no greater than a set number, then using the processor to automatically display a notification on a graphical user interface (¶0032 In Step 1D, the scored merchant list may then be reduced by removing low scoring merchants in order to focus the scored merchant list on the selected topic. In various embodiments, merchants may be removed based on a scoring threshold, within a percentage of the scored merchants, or set number of total merchants. ¶0067 The system may also consider whether a restaurant recommendation includes an associated reward offer or discount. For example, the system may identify for recommendation 20 restaurants associated with a particular persona. The system may then identify that a certain number of those restaurants also offer a discount that can be associated with the recommendation. The system may rank recommendations with associated offers higher than recommendations without offers, to encourage a customer to use the system or take advantage of a particular offer).

Chang teaches:
Claim 27. The method of claim 26, wherein the set number is zero or one (¶0032 In Step 1D, the scored merchant list may then be reduced by removing low scoring merchants in order to focus the scored merchant list on the selected topic. In various embodiments, merchants may be removed based on a scoring threshold, within a percentage of the scored merchants, or set number of total merchants.  ¶0067 The system may also consider whether a restaurant recommendation includes an associated reward offer or discount. For example, the system may identify for recommendation 20 restaurants associated with a particular persona. The system may then identify that a certain number of those restaurants also offer a discount that can be associated with the recommendation. The system may rank recommendations with associated offers higher than recommendations without offers, to encourage a customer to use the system or take advantage of a particular offer).

Chang teaches:
Claim 28. The method of claim 21, wherein displaying the lead profile and the narrowed plurality of potential partners on a graphical user interface comprises displaying a name of the lead and the narrowed plurality of potential partners in the form of a list, wherein each potential partner in the list is selectable via the graphical user interface (¶Fig. 9A and ¶0061 certain account holder attributes and merchant attributes may be used to determine the "persona" of a merchant. For example, the systems and methods, described in greater detail below, may be configured to capture and characterize consumer data in one or more personas. For example, demographic data or transaction information of a consumer may be initially analyzed to determine what consumer fit predefined personas. The predefined personas may be any lifestyle, interest, hobby, activity, and/or the like. These initial consumers may be identified as the interest consumers used to identify interest merchants as discussed above. Spending patterns and other behaviors of the interest consumers may be used to initial create and then refine an associated list of merchants for each persona. ¶0063 Once the persona has been created and populated with associated merchants that are relevant to the persona, the persona may be stored such that it is searchable, presentable, and/or selectable by a consumer. The consumer selecting the persona may be any suitable consumer).

Chang teaches:
Claim 29. The method of claim 21, further comprising using the processor to automatically sort the plurality of potential partners using at least one of the plurality of threshold eligibility attributes as one or more sorting attributes, wherein automatically sorting the plurality of potential partners comprises, for each sorting attribute: using a processor to automatically identify a potential partner category to which the sorting attribute corresponds; using the processor to automatically identify the attribute of each potential partner in the plurality of potential partners corresponding to the identified attribute category in the electronic database; and using the processor to automatically sort the plurality of potential partners in an order based on the identified attributes of each potential partner in the plurality of potential partners (¶0068 The system may also rank or sort recommendations based on the sponsoring entity. For example, if a particular merchant is associated with or partnered with the system, the system may elevate the ranking of a recommendation for the partner merchant. Similarly, the system may consider whether an offer is sponsored by a merchant or sponsored by an entity associated with the system and rank the offer based on that factor accordingly…).

As per claims 30 and 31-36 and 37 and 38-40, the method and method tracks the method of claims 24&25 and 24-29 and 21,22,29 and 24-25,29, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 24&25 and 24-29 and 21,22,29 and 24-25,29 are applied to claims 30 and 31-36 and 37 and 38-40, respectively.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20030171975 A1
Customer-side market segmentation
Kirshenbaum, Evan R.    
US 20150134488 A1
SHOPPING TRIP PLANNER
MacLaurin; Matthew Bret    
US 20160055600 A1
System and Method for a Relative Consumer Cost
Chau; Lee    
US 7251624 B1
Score based decisioning
Lee; Walter W.    
WO 2009011915 A2
Method of evaluating degree of customs-trade partnership
PURTELL D J
NPL
USINESS PARTNERING When Does It Work?
Sailesh Venkatraman


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/KURTIS GILLS/Primary Examiner, Art Unit 3624